Citation Nr: 1445440	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  07-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right knee pain.

2.  Entitlement to service connection for a disability manifested by left knee pain.

3.  Entitlement to service connection for a disability manifested by right shoulder pain.

4.  Entitlement to service connection for a disability manifested by left shoulder pain.

5.  Entitlement to service connection for a disability manifested by neck pain.

6.  Entitlement to service connection for a disability manifested by lower abdominal pain.

7.  Entitlement to service connection for a disability manifested by right heel pain.

8.  Entitlement to service connection for a disability manifested by left heel pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1979, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The Veteran testified at a May 2010 Board hearing held at the RO, a transcript of which is of record.  

The Board denied these claims in 2010.  In March 2012, that decision was vacated by the Court of Appeals for Veterans Claims (Court).  In October 2012, the Board remanded the claims concerning the heels, the neck and abdominal pain, and in April 2013, denied those appeals, and remanded the claims regarding the bilateral knees and bilateral shoulders.  In December 2013, the Board again remanded the issues concerning the knees and shoulders.  

In May 2014, pursuant to the terms of Joint Motion for Remand, the Board's April 2013 decision that denied service connection for bilateral heel, neck and abdominal pain disabilities was vacated by the Court and returned to the Board.  In addition, the issues the Board remanded in December 2013 have now been returned to the Board.  Thus, all of the issues are again before the Board.  

For the reasons discussed below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that in July 2014, the Veteran provided a May 2014 opinion from his treating provider, Dr. Lew.  The Veteran also indicated that he wished to have the agency of original jurisdiction consider this evidence in the first instance, recognizing the delay in obtaining a decision from the Board that this would occasion.  Accordingly, it is necessary to return the appeal to the AOJ for its consideration of this evidence.   

In addition, the May 2014 Joint Motion found that the Board erred in relying on National Guard documents that are no longer of record.  On remand, an attempt to obtain these records should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Make the appropriate efforts to obtain any of the Veteran's medical records as would have been generated with his service in the Alaska Army National Guard, which apparently was from October 1983 to approximately February 1984. 

2.  After undertaking any additional evidence as may become indicated, re-adjudicate the issues on appeal, taking into consideration any evidence submitted since the last supplemental statements of the case were issued.  If any benefit sought remains denied, issue a supplemental statements of the case, and provide an appropriate period of time for response.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


